Citation Nr: 1733619	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for stroke on a direct basis, to include as due to Agent Orange exposure

2.  Entitlement to service connection for stroke on a secondary basis to hypertension and/or ischemic heart disease.


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his July 2014 substantive appeal/VA Form 9, the Veteran requested a Board hearing.  A hearing was duly scheduled for August 19, 2016, and the Veteran was notified of the upcoming hearing by letter dated June 28, 2016 (and again on August 5, 2016); however, the Veteran did not show, and did not contact VA to schedule another date.  His request for a hearing is therefore deemed withdrawn. 

In November 2016, the Board referred the matter for a medical opinion from a Veterans Health Administration (VHA) expert, which was received in December 2016 and provided in July 2017.  In addition to providing the requested medical opinion regarding a direct relationship to service, the VHA expert raised the theory of entitlement on a secondary basis, which is addressed in the remand portion of this decision.  


FINDING OF FACT

The Veteran's stroke, which occurred 40 years after service, is not directly related to service or Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for stroke on a direct basis is not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for stroke, to include as due to Agent Orange exposure.  In July 1967, he separated from active duty service.  Service treatment records are negative for stroke or symptoms of stroke; however, VA and private medical records confirm that he had a stroke in July 2007, and military records confirm that he served in Vietnam during the Vietnam War.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain enumerated diseases, such as chloracne, shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Facts and Analysis

In this case there is no lay or medical evidence of a stroke until 2007; some 40 years after service.  There is also no medical opinion evidence of a link between the Veteran's 2007 stroke and his remote service.  According to the December 2016 VHA expert (a neurologist at a VA Medical Center), the Veteran's 2007 cerebrovascular accident it is "not likely that the Veteran's CVA began during active service, or within one year of active duty."  This evidence is dispositive, as there is no medical opinion evidence in this veteran's case that says otherwise and it is error for the Board to draw its own medical conclusions.  

To the extent that the Veteran's claim is construed as suggestive of a direct link between his service and the stroke that he had 40 years after service (38 C.F.R. § 3.303(d)), no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion regarding this complex medical question.  The Board therefore finds any putative lay opinion of a direct relationship between the Veteran's military service and his 2007 stroke is beyond his lay capacity and thus of no weight.  Service connection for stroke under 38 C.F.R. § 3.303 is therefore not warranted.  

As for the Veteran's contention that his stroke is due to Agent Orange exposure, as he served in country Vietnam, the Veteran's exposure to herbicide agents such as Agent Orange is presumed.  However, cerebrovascular accident/stroke is not on the list of diseases associated with herbicide exposure, so service connection under the presumptive provisions of 38 C.F.R. § 3.309(e) is not possible.   Even so, the Veteran may substantiate his claim if he can show that his herbicide exposure actually caused his stroke.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In this case there is insufficient evidence of a direct link between his 2007 stroke and his remote exposure to Agent Orange during service.  The Board had, in part, requested an expert opinion because the National Academy of Sciences/Institute of Medicine determined that there was "limited or suggestive evidence of an association" between herbicide exposure and stroke."  See 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).  The VHA expert stated:

Regarding Agent Orange, its association with CVA is not fully described (amount of exposure needed, duration of exposure, time lag for the emergence of symptoms, type and distribution of CVA, patient factors that determine the development of CVA after exposure, etc.), hence is very difficult to factor in, in this Veteran's case, at this stage.  

Based on my best judgment derived from the evidence . . . unless the Veteran's hypertension is presumed to be from Agent Orange exposure, it is less likely that the Veteran's cerebrovascular accident/stroke is related to his presumed exposure to Agent Orange/herbicides.  

This does not support the Veteran's contention of a direct link between his stroke and his Agent Orange exposure.  Moreover, the Veteran has not presented "proof of actual direct causation" but instead simply states, without any elaboration of his contention or supportive evidence, that his stroke was due to hazardous exposure during service.  This does not satisfy the required nexus element of the claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements favorable to the veteran's claim that do little more than suggest a possibility are too speculative to establish the required nexus for service connection).  

The preponderance of the weight of the evidence is accordingly against the claim of service connection on a direct basis, including regarding presumed exposure to Agent Orange.  Service connection for stroke on a direct basis under 38 C.F.R. § 3.303, or under the presumptive provision of 38 C.F.R. §§ 3.307, 3.309 is therefore not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for stroke on a direct basis is denied.


REMAND

As for entitlement to service connection for stroke on a secondary basis, in his December 2016 opinion, the VHA expert averred that "hypertension [sic] is a strong risk factor for CVA [cerebrovascular accident], hence a highly likely contributing cause for his CVA;" and recommended that the relationship of the Veteran's hypertension to Agent Orange exposure be investigated.  This reasonably raised this secondary theory of service connection and the Board has bifurcated the claim so as to address this new theory.

Private medical records associated with the claims file in December 2012 show that the Veteran has a history of hypertension.  See also VA medical records dating from 2010 to 2013.

The crux of the claim for service connection for stroke on a secondary basis, namely, service connection for hypertension, has never been adjudicated.

The Board further notes that these records, which were associated with the claims file prior to the changes at 38 C.F.R. §§ 3.155, 3.160, also advise of inferior infarct, age undetermined; anterolateral ischemia; possible anterior infarct, age undetermined; and atherosclerosis of the left common, internal, and external carotid arteries.  See private cardiology records dated in June 2007, including electrocardiogram and carotid artery ultrasound reports.  This is significant since VA regulations provide for service connection for ischemic heart disease or coronary artery disease for veterans who served in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.309(e).  

As the claim of service connection for stroke on a secondary basis is contingent upon a first award of service connection for hypertension (to include as secondary to ischemic heart disease), these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, and in accordance with 38 C.F.R. § 19.9(a), remand for adjudication of the core issues of service connection for ischemic heart disease and service connection for hypertension is warranted.  

Accordingly, this issue is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran regarding the theory of service connection on a secondary basis.

2.  Adjudicate the intertwined issue of service connection for ischemic heart disease.  See private medical (cardiology) records dated in June 2007.

3.  Adjudicate the intertwined issue of service connection for hypertension, to include as due to Agent Orange exposure.  See December 2016 VHA expert medical opinion.

4.  After completion of all of the above, readjudicate the perfected appeal of service connection for stroke, on a secondary basis only, based on all of the evidence of record.  If this aspect of the claim of service connection for stroke is denied, issue a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


